PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arthur Coleman et al.
Application No. 16/076,158
Filed: August 07, 2018
For: Change Fingerprinting for Database Tables, Text Files, and Data Feeds

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 06, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Corrected Notice of Allowance and Fee(s) Due, requiring the inventor’s oath or declaration mailed October 20, 2021.  The issue fee was timely paid on October 27, 2021. Accordingly, the application became abandoned on October 28, 2021. A Notice of Abandonment was mailed November 04, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration for Arthur Coleman, Martin Rose, and Christina Tsz Ling Leung, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  


	


/JOANNE L BURKE/Lead Paralegal Specialist, OPET